Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction filed on December 7, 2020 is acknowledged.
3.	Claims 1-27 have been cancelled and new claims 29-46 have been added.
4.	Claims 28-46 are pending in this application.

Restriction
5.	Applicant’s election without traverse of Group 3 (claims 28 and new claims 29-46) and election of EETI as the species of knottin peptide sequence, azide-containing non-natural amino acid side chain as the species of a non-natural amino acid side chain, PEG as the species of a linker molecule, doxorubicin as the species of a small molecule, azide functional group as the species of a functional group in the reply filed on December 7, 2020 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 34-38 are withdrawn from consideration as being drawn to nonelected species. Claims 28-33 and 39-46 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 28-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cochran et al (US 2009/0257952) in view of Conjugation Services (www.dalton.com, February 26, 2011, pp. 1-2, enclosed).
The applied reference has a common inventor (Jennifer R. Cochran) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, et seq. 
11.	Chchran et al teach the exact same peptide as instant SEQ ID NOs: 2 and 4 (see SEQ ID NOs: 43 and 49, respectively), meeting the limitation of instant claims 28-33, in part. Cochran et al teach that peptides are based on a molecular scaffold into which a subsequence containing the RGD integrin-binding motif has been inserted…molecular scaffold is preferably based on the knottin, e.g., EETI (see abstract). Cochran et al teach that the peptides may be conjugated to a dye or radiolabel for imaging (see paragraph [0042]). Cochran et al teach that cross linkers could be used to incorporate heterofunctional groups to couple different molecules to the peptide (see paragraph [0061]).
The difference between the reference and the instant claim is that the reference does not teach a method of conjugating the peptide to the small molecule, and a peptide comprising non-natural amino acids.
12.	However, Conjugation Services teach that conjugation is the process of covalently linking two molecules/polymers or biomolecules/biopolymers together. Conjugation of small molecule therapeutics to polymers can enhance efficacy by improving pharmacokinetic and pharmacodynamic properties by reducing plasma protein binding, reducing toxicity, or by improving stability (see p.1, “Conjugation”, 1st paragraph). Conjugation Services teach that “equipping polymer-drug conjugates with 
13.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of et al and Conjugation Services because both teach peptide small molecule conjugates. One or ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Conjugation Services teach that conjugation of small molecule therapeutics to polymers can enhance efficacy by improving pharmacokinetic and pharmacodynamic properties by reducing plasma protein binding, reducing toxicity, or by improving stability, and equipping polymer-drug conjugates with target cell specific ligands like EGF and RGD peptides can provide a solution for selective and targeted delivery. Additionally, one of ordinary skill in the art would be motivated using any peptide/protein, including peptides comprising non-natural amino acids, since Conjugation Services teach conjugating any peptide/protein with small molecules. Therefore, the combined references are prima facie obvious over instant claims 28-33.

14.	Claims 28-33 and 41-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cochran et al (US 2009/0257952) in view of Conjugation Services (www.dalton.com, February 26, 2011, pp. 1-2, enclosed), as applied to claims 28-33 above, in further view of Lee et al (WO 2007/097934).
15.	The teachings of Cochran et al in view of Conjugation Services are described, supra. 

16.	However, Lee et al teach RBC binding conjugate comprising a monoclonal antibody or its fragment covalently conjugated to a mammalian serum protein…The RBC binding conjugate further comprises a polymer linker…the polymer linker is polypeptide, polyalkylene oxide…a polyethylene glycol (PEG) linker (see page 9, 4th full paragraph). Lee et al teach that PEG has been used to conjugate proteins. Conjugation of proteins increases their shelf lives. Comprising to other cross-linkers, PEG linkers are non-immunogenic (see p. 5, 3rd paragraph).  Lee et al teach that the monoclonal antibody is covalently conjugated to a DNA damaging agent consisting of…doxorubicin (see page 11, 3rd full paragraph). 
17.	Therefore, if would have been obvious to one of ordinary skill in the art to combine the teachings of Cochran et al, Conjugation Services and Lee et al to conjugate anti-cancer agent doxorubicin to the knottin protein by PEG linker, since all references teach conjugating peptide to small molecules. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Lee et al teach that doxorubicin can be conjugated to peptides, and PEG linkers are non-immunogenic and conjugating proteins with PEG increases their shelf lives, thus conjugating the doxorubicin with PEG linker to a knottin peptide would increase the shelf-lives without being immunogenic.



Obviousness Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

19.	Claims 28-33 and 39-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10407477. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. PLEASE NOTE: instant application is a CON of US Patent No. 10407477. Therefore, the ODP rejection is proper.
20.	Instant claims are drawn to a method of making a knottin-drug conjugate, comprising conjugating a small molecule drug to a knottin peptide, wherein the knottin peptide comprises a non-natural amino acid comprising a functional group selected from the group consisting of aldehyde, ketone, alkyne, alkene, aryl halide…wherein the conjugating comprises conjugating the small molecule drug to the non-natural amino acid via a linker molecule (see claim 28).

    PNG
    media_image1.png
    310
    290
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    301
    310
    media_image2.png
    Greyscale
.





CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIE HA/Primary Examiner, Art Unit 1654